Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 06/20/2022 are acknowledged.
According to the Amendments to the claims, claims 1-6, 8-15 and 20 has /have been amended with no new matter added.  Accordingly, claims 1-20 are pending in the application with claims 4, 11 and 19 previously withdrawn.  An action on the merits for claims 1-3, 5-10, 12-18 and 20 are as follow.  
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.
  
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 last line recites the limitation “therefrom”, rendering the claim indefinite. It is unclear what this “therefrom” stands for while turning to the specification and drawings for guidance?  Appropriate correction/clarification is required.
Claim 20 line 9 recites the limitation “therefrom”, rendering the claim indefinite. It is unclear what this “therefrom” stands for while turning to the specification and drawings for guidance? Appropriate correction/clarification is required.
Claim 20 last to the second line recites the limitation “through the housing”, rendering the claim indefinite. It is unclear how the wiring “through the housing” as claimed while turning to the specification and drawings for guidance? For examination purposes, examiner interprets “through the housing” as "in the housing”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Scheidler et al. (US 4,363,956).
Regarding Independent Claim 1, Scheidler et al. disclose a temperature-regulating appliance (cooking panel unit 1, Figs 1-6) comprising:
a top portion (2, Fig 2) having an upper surface and a lower surface (2 having an upper surface and a lower surface, Fig 2), the top portion configured to be mounted to a countertop (mounted to a counter 12, Fig 2);
a base comprising:
a housing (formed by 7a+7b+8, Fig 2) having a lower wall (lower surface of the housing, Fig 2), the housing defining an internal compartment (space enclosed by 7A+7B+8, Fig 2); and
a thermal element (heating element assemblies 3, Fig 2) disposed within the internal compartment of the housing (3 disposed within the internal compartment of the housing, Fig 2); and
a mounting adapter (elastic sealant layer 10 and resilient silicon adhesive 13, Fig 2) extending from the lower surface of the top portion to the housing (As Fig 2 shown), the mounting adapter detachably coupling the base to the top portion (10 and 13 detachably coupling 7a+7b+8 to 2 as Fig 2 shown), the mounting adapter including a first flange and a second flange (each flange includes portion 10 respectively, located under 7a.  And there are two flanges in the entire system by symmetry, for example, left and right sides) positioned along opposing edges (7a on left and right sides respectively, Fig 2) of the lower wall of the housing and extending laterally outward therefrom (As Fig 2 shown).
Regarding Claim 7, Fuchs discloses wherein the thermal element includes at least one of an inductive heating element, a non-inductive heating element, or a cooling element (heating element assemblies 3 disposed within the internal compartment of the housing, Figs 1-6).
Regarding Claim 8, Fuchs discloses further comprising a plurality of thermal elements (heating element assemblies 3 comprising a plurality of thermal elements, Fig 1), wherein each of the plurality of thermal elements is independently controllable (cooking panel unit 1…all of the electrical components are secured to the bottom plate 8, Col 3 line 57-59, Figs 1-6).
Regarding Claim 9, Fuchs discloses wherein the mounting adapter includes (i) a first bracket (13, Fig 2) extending from the lower surface of the top portion and the first flange (13 extending from the lower surface of 2 and 10, Fig 2) and (ii) a second bracket extending from the lower surface of the top portion and the second flange (another symmetric 13 (not shown) extending from the lower surface of 2 and the another symmetric 10 (not shown), Fig 2).
Regarding Claim 10, Fuchs discloses wherein the first bracket is releasably coupled to the first flange (13 is releasably coupled to 10, Fig 2).
Regarding Claim 12, Fuchs discloses wherein the first bracket is releasably coupled to the lower surface of the top portion (13 is releasably coupled to the lower surface of 2, Fig 2) and the first flange is releasably coupled to the housing of the base (10 is releasably coupled to 7a, Fig 2).
Regarding Claim 13, Fuchs discloses wherein the first bracket is fixed to
the lower surface of the top portion (13 is fixed to the lower surface of 2, Figs 2-7) and the first flange is releasably coupled to the housing of the base (10 is releasably coupled to 7a, Fig 2).
Regarding Claim 14, Fuchs discloses wherein the first bracket is releasably coupled to the lower surface of the top portion (13 is releasably coupled to the lower surface of 2, Fig 2) and the first flange is fixed to the housing of the base (10 is fixed to 7a, Figs 2-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 4,363,956) as applied to Independent Claim 1, further in view of Fuchs (US 2002/0125245 A1).  
Regarding Claims 2-3 and 5, Scheidler et al. disclose the invention substantially as claimed and as discussed above; except, Claims 2-3 and 5.
Fuchs further teaches: Claim 2, a temperature-regulating appliance (a device 202, [0048], Fig 4) further comprising a temperature sensor (middle of each induction coil 210 there are located temperature probes 215, [0048], Fig 4) positioned between a housing (housing 214, [0048], Fig 4) and lower surface of a top portion (lower surface of 202, Fig 4).
Claim 3, wherein the temperature sensor is coupled to the housing (215 is coupled to 214, Fig 4) such that the temperature sensor remains with a base (a base includes 214, Fig 4) when the base is detached from a top portion (plate 209, [0048], Fig 4).
Claim 5, further comprising insulation (a ceramic plate 9, [0044], Fig 1) positioned between a housing (a device 4, [0044], Fig 1) and the lower surface of a top portion (a ceramic pan 5, [0044], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Scheidler et al. with Fuchs’s further teaching the limitations of Claims 2-3 and 5; because Fuchs teaches, in Para. [0048] of providing an excellent temperature detecting elements so that the temperature of the cooked product is ascertained and the control of the energy supply into the coils is controlled.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 4,363,956) as applied to Independent Claim 1, further in view of Dills (US 3,632,983).  
Regarding Claim 6, Scheidler et al. disclose the invention substantially as claimed and as discussed above; except, wherein the housing is spaced
from the lower surface of the cooktop such that an airgap is formed between the lower surface of the top portion and the base.
Dills teaches a temperature-regulating appliance (a heated cooktop 10, Fig 1), wherein a housing is spaced from the lower surface of a top portion (a base comprising a housing between glass-ceramic plate 36 and filler plate 40, Fig 2) such that an airgap (an airgap- where rubber pads or cushions 66 located, Fig 2) is formed between the lower surface of the top portion and a base (between lower surface of 36 and the base, see Fig 2).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Scheidler et al. with Dills’s further teaching the limitations of Claim 6; because Dills teaches, in Col 2 line 74-75 of providing an excellent cooktop with resilient support means adjacent the corners of each individual glass-ceramic plate to assist in support the plate.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2002/0125245 A1) in view of Gawryla et al. (US 2019/0203871 A1).
Regarding Independent Claim 15, Fuchs discloses a base (a device 4, [0044], Fig 1) for a temperature-regulating appliance (a heat retention system 1, [0044], Fig 1), the base comprising:
a housing having an upper wall (4 having an upper wall- a ceramic plate 9, [0044], Fig 1), a lower wall, and a sidewall extending between the upper wall and the lower wall that cooperatively define an interior chamber (an interior chamber including the upper wall 9, a lower wall at the bottom of 4 and sidewall extending between the upper wall and the lower wall, Fig 1);
an insulating layer (a ceramic pan 5, [0044], Fig 1), disposed along the upper wall (see details in Fig 1);
an inductive heating element (active elements 2 e.g. induction coils, [0044], Figs 1-2) positioned within the interior chamber, beneath the insulating layer (2 are accommodated in a device 4, [0044], and is beneath 5, Figs 1-2); and 
a lip extending at least partially along a periphery of the housing (a lip with fastening means 6 extending along a periphery of the housing of 4), the lip
configured to selectively interface with a bracket (a mounting 7, [0044], Fig 1) extending from a cooktop of the temperature regulating appliance (7 extending from a cooktop of 1, Fig 1) to facilitate detachably coupling the base to the cooktop (facilitate detachably coupling 4 to the cooktop, see details in Fig 1).
Fuchs disclose the invention substantially as claimed and as discussed above; except, the insulating layer including a multi-layer construction including a top layer, a bottom layer, and a middle layer positioned between the top layer and the bottom layer, wherein the middle layer is manufactured from a different material than the top layer and the bottom layer; 
Gawryla et al. further teach a heat insulation system with an insulating layer including a multi-layer construction (a multi-layer insulating material, [0171]) including a top layer, a bottom layer, and a middle layer positioned between the top layer and the bottom layer, wherein the middle layer is manufactured from a different material than the top layer and the bottom layer (parallel layering of different insulating materials can be used, [0171]); 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fuchs with Gawryla et al.’s further teaching of the insulating layer including a multi-layer construction including a top layer, a bottom layer, and a middle layer positioned between the top layer and the bottom layer, wherein the middle layer is manufactured from a different material than the top layer and the bottom layer; because Gawryla et al. teaches, in Abstract of providing with layers with different material has properties that are non-homogenous through its thickness for an excellent insulation during operation.
Regarding Claims 16-17, Fuchs in view of Gawryla et al. disclose the invention substantially as claimed and as discussed above, Fuchs further disclose Claim 16, wherein the lip is releasably coupled to the housing (a lip with fastening means 6 extending along a periphery of the housing of 4 is releasably coupled to the housing 4, Fig 1). Claim 17, wherein the lip is fixed to or integrally formed with the housing (a lip with fastening means 6 extending along a periphery of the housing of 4 is fixed to or integrally formed with the housing 4, Fig 1).
Regarding Claim 18, Fuchs in view of Gawryla et al. disclose the invention substantially as claimed and as discussed in Independent Claim 15; except, further comprising a temperature sensor disposed along the insulating layer, wherein the temperature sensor is positioned to engage the cooktop when the base is coupled to the cooktop.
Fuchs further discloses in Fig 4, an induction range (a device 202, [0048], Fig 4) comprising a temperature sensor (middle of each induction coil 210 there are located temperature probes 215, [0048], Fig 4) disposed along a layer (a carrier 217, [0048], Fig 4), wherein the temperature sensor is positioned to engage a cooktop (plate 209) when a base is coupled to the cooktop (a base- housing 214 is coupled to 209, Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fuchs in Fig 1 in view of Gawryla et al. with Fuchs’s further teaching in Fig 4 of further comprising a temperature sensor disposed along the insulating layer (“the insulation layer”- ceramic plate 9 taught by Fuchs in Figs 1-2 already, because the induction coil 2 is on plate 9), wherein the temperature sensor is positioned to engage the cooktop when the base is coupled to the cooktop (“the base is coupled to the cooktop” taught by Fuchs in Figs 1-2 already); because Fuchs teaches, in Para. [0048] of providing an excellent temperature detecting elements so that the temperature of the cooked product is ascertained and the control of the energy supply into the coils is controlled.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 4,363,956) in view of Gawryla et al. (US 2019/0203871 A1) and Fuchs (US 2002/0125245 A1).  
Regarding Independent Claim 20, Scheidler et al. disclose a range (cooking panel unit 1, Figs 1-6) comprising:
a cooktop (2, Fig 2) having an upper surface and a lower surface (2 having an upper surface and a lower surface, Fig 2);
a base comprising:
a housing (formed by 4, 7b and 8, Fig 2) having a lower wall and a top wall (lower wall 4b+7b+8 and top wall 4a, Fig 2), the housing defining an internal compartment (see Fig 2)
insulation disposed along the top wall of the housing (10 disposed along the top wall 4a of the housing, Fig 2), 
a first lip and a second lip positioned along opposing edges of the lower
wall and extending laterally outward therefrom (each lip include portion 5 respectively, located under 7b.  And there are two flanges in the entire system by symmetry, for example, left and right sides);
a control unit positioned within the internal compartment of the housing (all of the electrical components are secured to the bottom plate 8, Col 3 line 77-79);
and
a heating element (heating element assemblies 3, Col 2 line 66, Fig 2) positioned within the internal compartment of the housing;
a mounting adapter (7a+13+14, Fig 2) extending from the lower surface of the cooktop to the housing first lip and the second lip (7a+13+14 extending from the lower surface of 2 to the first lip 5 and the second lip 5, Fig 2), the mounting adapter detachably coupling the base to the cooktop (see Fig 2); 
Scheidler disclose the invention substantially as claimed and as discussed above; except, the insulation including a plurality of layers; an induction range with an inductive heating element positioned within the internal compartment of the housing; a temperature sensor positioned between the lower surface of the cooktop and the insulation, wherein the temperature sensor is coupled to at least one of the lower surface of the cooktop or coupled to and positioned along a top surface of the insulation such that the temperature sensor remains with the base when the base is detached from the cooktop; and wiring extending from the temperature sensor, through the insulation, through the housing, and to the control unit.
Gawryla et al. further teach a heat insulation system with an insulation including a plurality of layers (a multi-layer insulating material, [0171]); 
Fuchs further teaches an induction range with an inductive heating element (induction coils 210, [0048], Fig 4) positioned within internal compartment of a housing (housing 214, [0048], Fig 4); a temperature sensor (middle of each induction coil 210 there are located temperature probes 215, [0048], Fig 4) positioned between the lower surface of a cooktop and the insulation (215 positioned between a lower surface of cooktop- ceramic pan 5 and an insulation- carrier 217, [0048], Fig 4), wherein the temperature sensor is coupled to at least one of the lower surface of the cooktop or coupled to and positioned along a top surface of the insulation (215 coupled to and positioned along a top surface of 217, Fig 4) such that the temperature sensor remains with the base when the base is detached from the cooktop; and wiring extending from the temperature sensor, through the insulation, through the housing, and to a control unit (wiring need to extending from 215, through 217, in the housing 214, and to control unit 211, 212, [0048], Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Scheidler et al. with Gawryla et al.’s further teaching of the insulation including a plurality of layers; because Gawryla et al. teaches, in Abstract, of providing with layers with different material has properties that are non-homogenous through its thickness for an excellent insulation during operation; and to modify Scheidler et al. in view of Gawryla et al. with Fuchs’s further teaching of an inductive heating element positioned within the internal compartment of the housing; a temperature sensor positioned between the lower surface of the cooktop and the insulation, wherein the temperature sensor is coupled to at least one of the lower surface of the cooktop or coupled to and positioned along a top surface of the insulation such that the temperature sensor remains with the base when the base is detached from the cooktop; and wiring extending from the temperature sensor, through the insulation, through the housing, and to the control unit; because Fuchs teaches, in Para. [0048] of providing an excellent temperature detecting elements so that the temperature of the cooked product is ascertained and the control of the energy supply into the coils is controlled.

Response to Arguments
Applicant’s arguments filed 06/20/2022 with respect to Claims 1-3, 5-10, 12-18 and 20 (with claims 1-6, 8-15 and 20 amend) have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761